PROVOSTY, J.
Plaintiff sues for a commission of 2y2 per cent, on the sale of defendant’s property, claiming that he (plaintiff) was the “procuring cause” of the transaction. Plaintiff was in no way instrumental in bringing about the sale. The evidence leaves no room whatever for doubt on that point. Another person found the purchaser, corresponded with defendant, who lives in England, was given defendant’s procuration, and made the sale and received and remitted the price. Plaintiff had nothing, absolutely nothing, to do with the matter, except that he was the local agent of defendant and held a power of attorney for administration, and had been advised by letter nine months before that defendant would be willing to accept an offer of $85,000 for the property.
The sale was made for $105,101, without plaintiff's participating in the matter in any way, shape, or form.
Judgment set aside, and suit dismissed.